DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 4/27/2017. It is noted, however, that applicant has not filed a certified copy of the 20170286875.6 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramakrishnan US 5,943,580.
1.	Ramakrishnan discloses a manufacturing method of high-frequency electronic device (Figs. 1, 2), comprising: providing a dielectric substrate (amorphous film 10, 20), the dielectric substrate having a first side, a second side opposite to the first side (one of top and bottom sides would be the first side and the other one would be the second side), a first region, and a second region adjacent to the first region (Col. 3 lines 45-48; the selected portion is the first region, the remaining portion is the second region; Col. 2 lines 59-63); applying a laser on the first region of the dielectric substrate, to make the first region have a higher crystallinity than that of the second region (Col. 3 lines 48-51, crystalline inherently is higher crystallinity than the remaining portions of the amorphous film) and having a continuous surface along a direction perpendicular to a normal direction of the dielectric substrate (Figs. 1, 2 show the continuous surface along a direction (e.g. horizontal) perpendicular to a normal direction (e.g. vertical) of the dielectric substrate, now crystalline film 16, 25); forming a first patterned metal layer (items 19, 29 when the first side is the top side; or item 21 when the bottom side is the first side) on the first side of the dielectric substrate and corresponding to the first region; and forming a second patterned metal layer on the first side or the second side of the dielectric substrate (item 21 on second (bottom) side; or items 19, 29 on second (top) side).
5.	Ramakrishnan discloses the step of forming the first patterned metal layer is performed after the step of applying the laser on first region of the dielectric substrate (Figs. 1, 2, items 19, 29 are patterned in steps 150, 250 after the step of applying laser in steps 140, 240).
6.	Ramakrishnan discloses the step of applying the laser on first region of the dielectric substrate is performed after the step of forming the first patterned metal layer (Fig. 2, the step of applying laser is step 240, performed after the step 200 forming item 21).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ramakrishnan US 5,943,580 as applied to claim 1 above, and further in view of Tsurume US 8,058,152.
2.	Ramakrishnan discloses the invention as discussed above, including heat treatment to convert the film to crystalline phase (Col. 3 line 40-42) but does not disclose processing a heat treatment to the first region of the dielectric substrate after the step of applying the laser (e.g. both laser and heat treatment are used).
	Tsurume discloses amorphous film can be crystalized by using laser irradiation, heating furnace (“heat treatment”), or a combination thereof (Col. 6 lines 1-6).
	A the time of the filing, it would have been obvious to one of ordinary skill in the art to have added a heat treatment such as heating furnace for crystallization in additional to the laser as taught by Tsurume (Col. 6 lines 1-6).  The modification would have been obvious because it is well-known art recognized in the art to use multiple treatments for crystallization as taught by Tsurume (Col. 6 lines 1-6).  As a consequence of the combination, there would be a step of processing a heat treatment to the first region of the dielectric substrate after the step of applying the laser.
3.	Ramakrishnan discloses the heat treatment is processed at a temperature of 600-800°C (Col. 3 lines 40-42).
	Additionally, Tsurume also disclose the heat treatment is processed at a temperature of 600-800°C (Col. 7 lines 44-45).
4.	Ramakrishnan discloses the invention as discussed above but does not disclose the laser is a continuous wave laser or a pulsed laser.
	Tsurume discloses the laser can be continuous wave laser or pulsed laser (Col. 6 lines 7-9).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have used a continuous wave laser or a pulsed laser.  The modification would have been obvious because Ramakrishnan is silent on the type of laser being used for the crystallization, any well-known art recognized laser type for crystallization would have been useable thereof.
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ramakrishnan US 5,943,580 and further in view of Tsurume US 8,058,152, see the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donovan Lincoln can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/Examiner, Art Unit 2843                                                                                                                                                                                             
/Samuel S Outten/Primary Examiner, Art Unit 2843